TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00447-CR


NO. 03-99-00448-CR


NO. 03-99-00449-CR






Steven Perez, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT


NOS. CR-96-0099, CR-96-187, & CR-98-0115


HONORABLE GARY STEEL, JUDGE PRESIDING






In our cause number 03-99-00449-CR, appellant Steven Perez pleaded guilty to
attempted murder.  See Tex. Penal Code Ann. §§ 15.01, 19.02 (West 1994).  The district court
adjudged him guilty and assessed punishment at imprisonment for twenty years.  On the same day,
in our cause number 03-99-00447-CR, the court revoked the community supervision on which
appellant had been placed following his conviction for injury to an elderly person and deadly
conduct, and imposed sentence of imprisonment for ten years.  See Tex. Penal Code Ann.
§§ 22.04 (West Supp. 2000), .05 (West 1994).  The court also, in our cause number 03-99-00448-CR, revoked appellant's deferred adjudication community supervision and adjudged him guilty
of aggravated assault, and assessed punishment at imprisonment for twenty years.  See Tex. Penal
Code Ann. § 22.02 (West 1994).

Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate records and to file a pro se brief.  No pro se
brief has been filed.

We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the
appeals.

The order revoking community supervision is affirmed in cause number 03-99-00447-CR.  The judgments of conviction are affirmed in cause numbers 03-00-00448-CR and 03-99-00449-CR.


						                                                                       


						Jan P. Patterson, Justice

Before Justices Jones, Yeakel and Patterson

Affirmed on All Causes

Filed:   August 10, 2000

Do Not Publish